COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                January 8, 2015
                              No. 10-14-00048-CR
                              GINNIE FAY ROBERTS
                                      v.
                              THE STATE OF TEXAS
                                       
                                       
                        From the 413[th] District Court
                             Johnson County, Texas
                            Trial Court No. F47843
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record as relevant to the issues raised in this proceeding and finds that no reversible error is presented.  Accordingly, the trial court's judgments of February 13, 2014 are affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk